DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments of claims 1, 11, 15-17 and 20 in the reply filed on 11/15/2021 are acknowledged; the claim objections are withdrawn. Applicant’s amendments of claim 19 in the reply filed on 11/15/2021 is acknowledged; the claim 112(b) rejection is withdrawn.
Applicant's arguments filed 11/15/2021 have been fully considered.
Sims 102 Rejection Arguments
Applicant argues that while Sims does discuss opposing jaws including two sets of flanges, Sims make no mention of a chamfer or bevel of the edges of the flanges 432. Applicant asserts that Sims does not explicitly disclose the first flange including a first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position. 
Examiner respectfully disagrees. In the previous office action, under broadest reasonable interpretation, chamfered is defined as "a beveled edge" (see https://www.merriam-webster.com/dictionary/chamfer) and bevel is further defined as "the angle that one surface or line makes with another when they are not at right angles" (see https://www.merriam- webster.com/dictionary/bevel) such as rounded or slanted edge. As noted in annotated Fig. 2A of Sims, Sims does disclose a first flange comprising a first chamfered, beveled [i.e. rounded, slanted] edge in the illustration. Therefore, Sims does disclose all of the elements of independent claim 1. Furthermore, the phrase “configured to limit extension of the first flange laterally beyond an outer 
Alternative § 103 Rejection: Sims in View of Freed
First, Applicant argues that Sims, Freed, nor a combination thereof teach or suggest “the first flange including a first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position,” as recited, in part, by independent claim 1. Applicant asserts that the drawings of Freed fail to show a chamfered edge.
As noted in the response above, chamfered is interpreted as a rounded or slanted edge (see response above). In Figs. 6 and 18 of Freed, the flange illustrated discloses a rounded edge and further discloses that the flanges can be rounded, chamfered, or beveled in para. 0064 of Freed. Therefore, the combination of Sims in view of Freed meet the structural limitations of claim 1.
Second, Applicant argues that the Office Action cites paragraph [0064], the relevant portion of which states “[f]or example, other portions of the end effector assembly, including tang portions, clevis portions, and/or axle portions may include rounded, chamfered, beveled, and/or radiused off edges and corners.”® However, this is not an express teaching or suggesting of chamfered tangs.
Examiner respectfully disagrees. Paragraph 0064 of Freed states that the tang portions may include rounded, chamfered, beveled and/or radiused off edges and corners; thereby, the paragraph clearly suggests/teaches that the tang portions can include chamfered edges.
Third, Applicant argues that chamfered edges would cause relatively sharp outer surfaces, which teaches away from Freed (since Freed discloses that “[t]he end effector assembly includes an end effector having non-sharp edges and corners.”) and would render Freed inoperable for its own intended purposes.
Examiner respectfully disagrees. Applicant disclosed a chamfered edge that is a relatively sharp outer surface but that is irrelevant to the combination because a chamfered edge having a sharp outer surface is not claimed and the prior arts i.e. Sims and Freed do not concern nor disclose sharp chamfered edges. Secondly, Freed is a secondary reference used in combination with Sims; wherein the edges of Sims are being modified to have the chamfered, rounded edges of Freed. As long as the chamfered edges of the tang portions do not teach away from the base reference (Sims) then the combination is proper.
Fourth, Applicant argues that since Sims states “The double-flag jaw insert 440 includes various planar surfaces, and may be constructed as a sheet metal component formed by a stamping process. In such a stamping process, the cam slots 432 c and pivot holes 432 d may be punched into a flat blank, and subsequently the blank may be bent to form the flags 432 a, 432 b and the u-shaped channel 444.” The proposed modifications to Sims would not allow for such a process to be used. 
Examiner respectfully disagrees. In response to applicant's argument that “he proposed modifications to Sims would not allow for such a process to be used”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As mentioned above, Freed is a secondary reference used in combination with Sims; wherein the edges of Sims are being modified to have the chamfered, rounded edges of Freed, not to replace the double-flag jaw of Sims.
Claim 3 Alternative § 103 Rejection: Sims in View of Freed 
Applicant argues that Freed does not show an oval profile of the tangs in FIGS. 6 and 18A.
Examiner respectfully disagrees. Applicant claims an oval profile, but structurally shown in Figs. 35A-C, that the oval profile means rounded corners on the distal end of the flanges, thereby “an oval profile” can be broadly interpreted as a flange with rounded corners. Both Sims and Freed disclose flanges comprising rounded corners (see Fig. 6 of Sims and Fig. 18A of Freed). Therefore, Sims in view of Freed reads on the limitation of claim 3. 
Claim 12 Alternative § 103 Rejection: Sims in View of Freed
Applicant amended claim 12 to recite “wherein the inner shaft comprises a pair of arms extending from a distal portion of the inner shaft, the drive pin securable directly to the pair of arms.”
Examiner agrees that the amendment of claim 12 overcomes the current 103 rejection of Sims in view of Freed. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueller (US 20110184405).
Claim 13 Alternative § 103 Rejection: Sims in View of Freed  
Applicant amended claim 13 to recite “wherein the first chamfered edge is located with respect to the first track to extend a thickness of the flange adjacent a distal termination of the track.” Applicant argues that neither Sims, Freed, nor the combination thereof teach or suggest all of the elements of claim 13.
Examiner respectfully disagrees. Sims or Sims in view of Freed discloses wherein the first chamfered edge [i.e. interpreted as the rounded edge taught by Freed (103) or the rounded edge of the first flange 432a (Fig. 6) of Sims located at the proximal end of the flange], wherein the chamfered cut of the edge extends the entire width of the first flange from the outer surface of the flange to the inner surface of the flange adjacent [next to] a distal termination of the track (see annotated Fig. of Sims below).  

    PNG
    media_image1.png
    368
    325
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sims et al. (US 20140025071) [hereinafter Sims] or, in the alternative, under 35 U.S.C. 103 as obvious over Sims et al. (US 20140025071) [hereinafter Sims] in view of Freed (US 20040260337).
Regarding claim 1, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (upper jaw member (430)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (430) including a first flange (430a) (see Annotated Fig. 6 below) located at a proximal portion of the first jaw (see Annotated Fig. 6 below) (para. 0102), the first flange (430a) including a first chamfered edge (see Fig. 6 and Annotated Fig. 2A below) [chamfered broadest reasonable interpretation according to Merriam-Webster is defined as “a beveled edge” (see https://www.merriam-webster.com/dictionary/chamfer)  and bevel is further defined as “the angle that one surface or line makes with another when they are not at right angles” (see https://www.merriam-webster.com/dictionary/bevel) such as rounded or slanted edge] configured to limit extension of the first flange (430a) laterally beyond an outer surface of the outer tube (460) when the first jaw is in a closed position (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.) 
a second jaw (lower jaw member (432)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096); and 
an inner shaft (480) (Fig. 3A) located within the outer tube and extending along the longitudinal axis (para. 0103 and 0113), the inner shaft connected to the first flange (430a) (Figs. 5 and 6), via the 

    PNG
    media_image2.png
    468
    657
    media_image2.png
    Greyscale

Annotated Fig. 2A of Sims

    PNG
    media_image3.png
    409
    508
    media_image3.png
    Greyscale

Annotated Fig. 6 of Sims
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 1, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (lower jaw member (432)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (432) including a first flange (432a) (see Annotated Fig. 6 above) located at a proximal portion of the first jaw (see Annotated Fig. 6 above) (para. 0102), 
a second jaw (lower jaw member (430)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096); and 

However, Sims does not explicitly disclose the first flange including a first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a first jaw (lower portion (183) of jaws (182)) (Fig. 6) comprising a first flange (first tang portion (184) of the lower portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the first jaw (see Fig. 6), wherein the first flange includes a first chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the first flange laterally beyond the outer surface of the outer tube when the first jaw is in the closed position (para. 0018) for the purpose preventing the edges/corners of the flanges from catching onto a wall of the endoscope working channel upon entry or exit of the forceps (para. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flanges of the lower jaw [which includes the first flange] in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 2, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first jaw (432) includes a second flange (432b) (see Annotated Fig. 6 of Sims above) located at the proximal portion of the first jaw (432) (para. 0102 of Sims), the second flange (432b) including a second chamfered edge (see Annotated Fig. 2A of Sims above) [note: as previously 
Regarding claim 3, Sims anticipates the forceps of claim 2 and Sims in view of Freed teaches the forceps of claim 2, wherein the first flange (432a) and the second flange (432b) each include a proximal portion (see Annotated Fig. 2A of Sims above) extending laterally outward of the outer tube (460) when the jaws (430,432) are in the open position (see Fig. 2A of Sims which shows the jaws in the open configuration).  Sims further discloses wherein the proximal portions have a cuboid, rectangular prism shaped profile, the first chamfered edge and second chamfered edge intersecting [interpreted as cutting across] the cuboid, rectangular prism shaped profile forming a rounded edge (see Fig. 6 of Sims).
However, Sims fails to disclose the proximal portions having an oval profile, the first chamfered edge and the second chamfered edge intersecting the oval profile.
Freed further teaches flanges (tang portions (184) of jaws (182)) (Fig. 6) each include a proximal portion (which retains mounting holes (185) at the proximal end of the tang portion (para. 0077 of Freed)), wherein the proximal portions have an oval profile (see Figs. 6 and 18A) (para. 0063 - 0064), the chamfered edges intersecting [interpreted as cutting across] the oval profile, forming a rounded edge (see Figs. 6 and 18A of Freed) (para. 0018 and 0063 – 0064).
 It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to substitute the cuboid, rectangular prism shaped profile of Sims to have the oval profile as taught by Freed, since applicant has not disclosed that the oval shaped profile solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both the cuboid, 
Regarding claim 4, Sims anticipates the forceps of claim 2 and Sims in view of Freed teaches the forceps of claim 2, wherein the second jaw (430) (Fig. 2A of Sims) includes a third flange (430a) and a fourth flange (430b) (see Annotated Fig. 6 of Sims above), each located at a proximal portion of the second jaw (Figs. 8 and 9) (para. 0102 of Sims).
Regarding claim 5, Sims anticipates the forceps of claim 4 and Sims in view of Freed teaches the forceps of claim 4, wherein the first flange (432a) and the second flange (432b) are positioned laterally outward of the third flange (430a) and the fourth flange (430b) (see Fig. 10 of Sims).
Regarding claim 6, Sims anticipates the forceps of claim 5 and Sims in view of Freed teaches the forceps of claim 5, wherein the third flange (430a) and the fourth flange (430b) include a third chamfered edge and a fourth chamfered edge (see Annotated Fig. 2A of Sims above) [note: as previously stated chamfered is interpreted as a rounded or slanted edge] configured to limit extension of the third flange (430a) and the fourth flange (430b) laterally beyond the outer surface of the outer tube (460) (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.). 
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 6, Sims discloses all of the limitations set forth above in claim 5, including wherein the second jaw (430) (Fig. 2A of Sims) includes a third flange (430a) and a fourth flange (430b) and wherein the wherein the first flange (432a) and the second flange (432b) are positioned laterally outward of the third flange (430a) and the fourth flange (430b) (see Fig. 10 of Sims).

Freed teaches a biopsy forceps device (see Fig. 1) comprising a second jaw (upper portion (183) of jaws (182)) (Fig. 6) comprising a second flange (second tang portion (184) of the upper portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the second jaw (see Fig. 6), wherein the second flange includes a second chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the second flange laterally beyond the outer surface of the outer tube (para. 0018) for the purpose preventing the edges/corners of the flanges from catching onto a wall of the endoscope working channel upon entry or exit of the forceps (para. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the third and fourth flanges of the upper jaw in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 7, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the second jaw (430) (Figs. 2A and 6 of Sims) is pivotably connected to the outer tube (460) (Figs. 2A, 2B, and 6 of Sims) (para. 0097).
Regarding claim 8, Sims anticipates the forceps of claim 7 and Sims in view of Freed teaches the forceps of claim 7, wherein each of the first flange (432a) and the second flange (432b) includes a first track (lateral cam slot (432c)) (see Fig. 6 of Sims) receiving the drive pin (492) (para. 0102 and 0112-0113).

Regarding claim 9, Sims anticipates the forceps of claim 7 and Sims in view of Freed teaches the forceps of claim 7, a second flange (432b) (see Annotated Fig. 6 above) located at a proximal portion of the first jaw (see Annotated Fig. 6 above) (para. 0102), and wherein the second jaw includes a third flange (430a) (see Annotated Fig. 6 above) located at a proximal portion of the second jaw (see Annotated Fig. 6 above) (para. 0102), the third flange including a chamfered edge (see Fig. 6 and Annotated Fig. 2A above) [note: as previously stated chamfered is interpreted as a rounded or slanted edge] configured to limit extension of the third flange (430a) laterally beyond the outer surface of the outer tube (460) when the second jaw (430) is in the closed position (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.).
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 9, Sims discloses all of the limitations set forth above in claim 7, including wherein the second jaw (430) (Figs. 2A and 6 of Sims) is pivotably connected to the outer tube (460) (Figs. 2A, 2B, and 6 of Sims) (para. 0097). Sims further discloses wherein the second jaw (430) includes a third flange (430a) (see Annotated Fig. 6 above) located at a proximal portion of the second jaw (see Annotated Fig. 6 above) (para. 0102)
However, Sims does not explicitly disclose the third flange on the second jaw including a third chamfered edge configured to limit extension of the third and fourth flange laterally beyond an outer surface of the outer tube when the second jaw is in the closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a second jaw (upper portion (183) of jaws (182)) (Fig. 6) comprising a second flange (second tang portion (184) of the upper portion (183) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flanges of the upper jaw [which includes the third flange] in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 11, Sims anticipates the forceps of claim 6 and Sims in view of Freed teaches the forceps of claim 6, wherein the second flange (432b) and the fourth flange (430b) include the second chamfered edge and the fourth chamfered edge (see Fig. 6 and Annotated Fig. 2A above) [note: as previously stated chamfered is interpreted as a rounded or slanted edge] configured to limit extension of the second flange (432b) and the fourth flange (430b) laterally beyond the outer surface of the outer tube (460) (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.).
Regarding claim 13, Sims anticipates the forceps of claim 8 and Sims in view of Freed teaches the forceps of claim 8, wherein the first chamfered edge [i.e. interpreted as the rounded edge taught by Freed (Fig. 18A) or the rounded edge of the first flange 432a (Fig. 6) of Sims located at the proximal end of the flange], wherein the chamfered cut of the edge extends the entire width of the first flange from the outer surface of the flange to the inner surface of the flange adjacent [next to] a distal termination of the track (see annotated Fig. of Sims below).  

    PNG
    media_image1.png
    368
    325
    media_image1.png
    Greyscale

Annotated Figure of Sims for claim 13
 [note in Fig. 6 of Sims, the reference numbers for lateral cam slots (430c, 432c) are mislabeled on the jaws; 430c should be pointing to the slot on the upper jaw (430) and 432c should be pointing to the slot on the lower jaw (432)]
Regarding claim 14, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first chamfered edge [interpreted as the rounded edge of the first flange (432a) shown in Fig. 6 of Sims] defines two edges [one edge is on the inner surface of the first flange (432a) adjacent the third flange (430a) (see Mod Fig. 6 of Sims above), the other edge is on the outer surface of the first flange (432a) adjacent the first track (432c)] extending substantially axially along the first flange (432a) when the jaws (430, 432) are in the closed position (see Annotated Fig. 2B of Sims above), the two edges located radially inward of the outer surface of the outer tube (460) (see Fig. 2B of Sims).

Regarding claim 15, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first chamfered edge [interpreted as the rounded edge of the first flange (432a) shown in Figs. 6 and 8 of Sims] is angled radially inward [forming a curve on the proximal, outer edge of the first flange towards the center of the device] from an axially distal location to an axially proximal location (see Annotated Fig. 8 of Sims below).

    PNG
    media_image4.png
    330
    331
    media_image4.png
    Greyscale

Annotated Fig. 8 of Sims
Regarding claim 16, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein first chamfered edge [interpreted as the rounded edge of the first flange (432a) shown in Figs. 6 and 8 of Sims] is a bevel [previously defined as an angle formed when two surfaces meet that is not a right angle] (see Figs. 3A, 6, and 8 of Sims).
Regarding claim 17, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 

an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (lower jaw member (432)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (432) including a first flange (432a) (see Annotated Fig. 6 below) and a second flange (432b) (see Annotated Fig. 6 of Sims above) located at the proximal portion of the first jaw (432) (para. 0102 of Sims), the first flange and the second flange (432b) including a first chamfered edge and a second chamfered edge (see Annotated Fig. 2A of Sims above) (see Fig. 6 and Annotated Fig. 2A below) [chamfered broadest reasonable interpretation according to Merriam-Webster is defined as “a beveled edge” (see https://www.merriam-webster.com/dictionary/chamfer)  and bevel is further defined as “the angle that one surface or line makes with another when they are not at right angles” (see https://www.merriam-webster.com/dictionary/bevel) such as rounded or slanted edge] configured to limit extension of the first flange (432a) and the second flange (432b) laterally beyond the outer surface of the outer tube (460) when the first jaw (432) is in the closed position  (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.).
a second jaw (upper jaw member (430)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096); and 
an inner shaft (480) (Fig. 3A) located within the outer tube and extending along the longitudinal axis (para. 0103 and 0113), the inner shaft connected to the first flange (432a) (Figs. 5 and 6), via the drive pin (para. 0102 and 0112-0113), the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).

    PNG
    media_image2.png
    468
    657
    media_image2.png
    Greyscale

Annotated Fig. 2A of Sims

    PNG
    media_image3.png
    409
    508
    media_image3.png
    Greyscale

Annotated Fig. 6 of Sims
Regarding claim 18, Sims anticipates the forceps of claim 17 and Sims in view of Freed teaches the forceps of claim 17, wherein the first chamfered edge [interpreted as the rounded edge of the first flange (432a) shown in Fig. 6 of Sims] is on a laterally outer portion of the first flange (432a) [in relation to the top portion of the chamfered edge].
Regarding claim 19, Sims anticipates the forceps of claim 17 and Sims in view of Freed teaches the forceps of claim 17, wherein the first chamfered edge [rounded edge of first flange (432a)] and the second chamfered edge [rounded edge of second flange (432b)] are each angled laterally inward from an axially distal location (top surface of the chamfered edge) to an axially proximal location (bottom surface of the chamfered edge) [see annotated Figure of Sims below].

    PNG
    media_image5.png
    368
    422
    media_image5.png
    Greyscale

Annotated Figure of Sims for claim 19
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 17, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 

an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (lower jaw member (432)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (432) including a first flange (432a) and a second flange (432b) (see Annotated Fig. 6 above) located at a proximal portion of the first jaw (see Annotated Fig. 6 above) (para. 0102), 
a second jaw (upper jaw member (430)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096); and 
an inner shaft (480) (Fig. 3A) located within the outer tube and extending along the longitudinal axis (para. 0103 and 0113), the inner shaft connected to the first flange (432a) (Figs. 5 and 6), via the drive pin (492) (para. 0102 and 0112-0113), the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).
However, Sims does not explicitly disclose the first flange and the second flange including a first chamfered edge and a second chamfered edge configured to limit extension of the first flange and the second flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a first jaw (lower portion (183) of jaws (182)) (Fig. 6) comprising a first flange (first tang portion (184) of the lower portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the first jaw (see Fig. 6), wherein the first flange includes a first chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the first flange laterally beyond the outer surface of the outer tube when the first jaw is in the closed position (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second flange of the lower jaw in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 18, Sims anticipates the forceps of claim 17 and Sims in view of Freed teaches the forceps of claim 17, wherein the first chamfered edge [interpreted as the rounded edge of the first flange (432a) shown in Fig. 6 of Sims] is on a laterally outer portion of the first flange (432a) [in relation to the top portion of the chamfered edge].
Regarding claim 19, Sims anticipates the forceps of claim 17 and Sims in view of Freed teaches the forceps of claim 17, wherein the first chamfered edge [rounded edge of first flange (432a)] and the second chamfered edge [rounded edge of second flange (432b)] are each angled laterally inward from an axially distal location (top surface of the chamfered edge) to an axially proximal location (bottom surface of the chamfered edge) [see annotated Figure of Sims below].

    PNG
    media_image5.png
    368
    422
    media_image5.png
    Greyscale

Annotated Figure of Sims for claim 19
Regarding claim 20, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (lower jaw member (432)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (432) including a first flange (432a) (see Annotated Fig. 6 below) and a second flange (432b) (see Annotated Fig. 6 of Sims above) located at the proximal portion of the first jaw (430) (para. 0102 of Sims), the first flange (432a) and the second flange (432b) including a first chamfered edge and a second chamfered edge (see Annotated Fig. 2A of Sims above) (see Fig. 6 and Annotated Fig. 2A below) [chamfered broadest reasonable interpretation according to Merriam-Webster is defined as “a beveled edge” (see https://www.merriam-webster.com/dictionary/chamfer)  and bevel is further defined as “the angle that one surface or line makes with another when they are not 
a second jaw (upper jaw member (430)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the second jaw including a third flange (430a) and a fourth flange (430b) each located at a proximal portion of the second jaw (see Annotated Fig. 6 below); and 
an inner tube (inner shaft (480)) (Fig. 3A) located within the outer tube (460) and extending along the longitudinal axis (para. 0103 and 0113), the inner tube (480) connected to the first flange (432a), the second flange (432b), the third flange (430a), and the fourth flange (430b) (Figs. 5 and 6) , via the drive pin (para. 0102 and 0112-0113), the inner tube (480) translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).

    PNG
    media_image2.png
    468
    657
    media_image2.png
    Greyscale

Annotated Fig. 2A of Sims

    PNG
    media_image3.png
    409
    508
    media_image3.png
    Greyscale

Annotated Fig. 6 of Sims
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 20, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (lower jaw member (432)) (Fig. 6) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (432) including a first flange (432a) (see Annotated Fig. 6 below) and a second flange (432b) (see Annotated Fig. 6 of Sims above) located at the proximal portion of the first jaw (432) (para. 0102 of Sims),
a second jaw (upper jaw member (430)) (Fig. 6) connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the second jaw including a third flange (430a) and a fourth flange (430b) each located at a proximal portion of the second jaw (see Annotated Fig. 6 below); and 
an inner tube (inner shaft (480)) (Fig. 3A) located within the outer tube (460) and extending along the longitudinal axis (para. 0103 and 0113), the inner tube (480) connected to the first flange (432a), the second flange (432b), the third flange (430a), and the fourth flange (430b) (Figs. 5 and 6) , via the drive pin (para. 0102 and 0112-0113), the inner tube (480) translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).
However, Sims does not explicitly disclose the first flange and the second flange including a first chamfered edge and a second chamfered edge configured to limit extension of the first flange and the second flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a first jaw (lower portion (183) of jaws (182)) (Fig. 6) comprising a first flange (first tang portion (184) of the lower portion (183) of jaws 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second flange of the lower jaw  in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Alternative 102/103 Rejection for claims 1-4, 7-10, and 13-16 of Sims (102) and Sims in view of Freed (103)
[The examiner notes that the embodiment of Fig. 11 is considered to anticipate the claims; however, Figs. 1-9 are referenced for like features that are not shown in Fig. 11]
Regarding claim 1, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (upper jaw member (450)) (Fig. 11) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (450) including a first flange (450a)(Fig. 11; see Fig. 6 of Sims for reference) located at a proximal portion of the first jaw (para. 0118), the first flange (450a) including a first chamfered edge (see Fig. 6 and Annotated Fig. 2A below of the first embodiment of Sims for reference) [chamfered broadest reasonable interpretation according to Merriam-Webster is defined as “a beveled edge” (see https://www.merriam-webster.com/dictionary/chamfer) and bevel is further 
a second jaw (lower jaw member (452)) (Fig. 11) connected to the outer tube (460) (see Figs. 2A and 2B of Sims for reference) (para. 0096); and 
an inner shaft (480) (Fig. 3A) located within the outer tube and extending along the longitudinal axis (para. 0103 and 0113), the inner shaft connected to the first flange (460a) (Figs. 5 and 6), via the drive pin (para. 0102 and 0112-0113), the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).

    PNG
    media_image2.png
    468
    657
    media_image2.png
    Greyscale

Annotated Fig. 2A of Sims

    PNG
    media_image6.png
    410
    508
    media_image6.png
    Greyscale

Annotated Fig. 6[1] illustrating an overlapping flange configuration (see para. 0118 of Sims)

    PNG
    media_image7.png
    367
    382
    media_image7.png
    Greyscale

Annotated Fig. 11 of Sims illustrating an overlapping flange configuration (see para. 0118 of Sims)
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 1, Sims discloses electrosurgical forceps (400) (Fig. 1) comprising: 
a drive pin (cam pin (492)) (Fig. 6); 
an outer tube (outer shaft member (460)) (Fig. 2A) extending along a longitudinal axis (A-A extending through the forceps) (see Figs. 1 and 3A); 
a first jaw (upper jaw member (450)) (Fig. 11) pivotably connected to the outer tube (460) (see Figs. 2A and 2B) (para. 0096), the first jaw (450) including a first flange (450a)(Fig. 11; see Annotated Fig. 6 [1] of Sims above) located at a proximal portion of the first jaw (para. 0118),
a second jaw (lower jaw member (452)) (Fig. 11) connected to the outer tube (460) (see Figs. 2A and 2B of Sims for reference) (para. 0096); and 
an inner shaft (480) (Fig. 3A) located within the outer tube and extending along the longitudinal axis (para. 0103 and 0113), the inner shaft connected to the first flange (450a) (see Annotated Fig. 6 [1] above and Fig. 3B), via the drive pin (para. 0102 and 0112-0113), the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions (para. 0103 and 0113).
However, Sims does not explicitly disclose the first flange including a first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a first jaw (upper portion (183) of jaws (182)) (Fig. 6) comprising a first flange (first tang portion (184) of the upper portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the first jaw (see Fig. 6), wherein the first flange includes a first chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the first flange laterally beyond the outer surface of the outer tube when the first jaw is in the closed position (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flanges of the upper jaw [which includes the first flange] in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 2, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first jaw (450) includes a second flange (450b) (see Fig. 11 of Sims) located at the proximal portion of the first jaw (450) (para. 0118 of Sims), the second flange (450b) including a second chamfered edge (see Annotated Fig. 2A of Sims above) [note: as previously stated chamfered is interpreted as a rounded or slanted edge] configured to limit extension of the second flange (450b) laterally beyond the outer surface of the outer tube (460) when the first jaw (450) is in the closed position  (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.).
Regarding claim 3, Sims anticipates the forceps of claim 2 and Sims in view of Freed teaches the forceps of claim 2, wherein the first flange (450a) and the second flange (450b) each include a proximal portion (see Annotated Fig. 2A of Sims above) extending laterally outward of the outer tube (460) when the jaws (450,452) are in the open position (see Fig. 2A of Sims which shows the jaws in the open configuration).  Sims further discloses wherein the proximal portions have a cuboid, rectangular prism shaped profile, the first chamfered edge and second chamfered edge intersecting [interpreted as cutting across] the cuboid, rectangular prism shaped profile forming a rounded edge (see Fig. 6 of Sims).

Freed further teaches flanges (tang portions (184) of jaws (182)) (Fig. 6) each include a proximal portion (which retains mounting holes (185) at the proximal end of the tang portion (para. 0077 of Freed)), wherein the proximal portions have an oval profile (see Figs. 6 and 18A) (para. 0063 - 0064), the chamfered edges intersecting [interpreted as cutting across] the oval profile, forming a rounded edge (see Figs. 6 and 18A of Freed) (para. 0018 and 0063 – 0064).
 It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to substitute the cuboid, rectangular prism shaped profile of Sims to have the oval profile as taught by Freed, since applicant has not disclosed that the oval shaped profile solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both the cuboid, rectangular prism shaped profile and the oval profile. Therefore, it would have been prima facie obviousness to modify proximal portions of the first and second flanges in Sims to obtain the invention of claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Sims.
Regarding claim 4, Sims anticipates the forceps of claim 2 and Sims in view of Freed teaches the forceps of claim 2, wherein the second jaw (452) (Fig. 2A of Sims) includes a third flange (452b) and a fourth flange (452a) (Fig. 11 of Sims), each located at a proximal portion of the second jaw (Annotated Fig. 6 [1] of Sims above) (para. 0118 of Sims).
Regarding claim 7, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the second jaw (452) (Figs. 2A and 2B of Sims) is pivotably connected to the outer tube (460) (Figs. 2A, 2B, and 6 of Sims) (para. 0097).
Regarding claim 8, Sims anticipates the forceps of claim 7 and Sims in view of Freed teaches the forceps of claim 7, wherein each of the first flange (450a) and the second flange (450b) includes a first track (lateral cam slot) (see Annotated Fig. 6 [1] of Sims above) receiving the drive pin (492) (para. 0102 and 0112-0113).
[Note: the “first track” in the embodiment of Fig. 11 of Sims is not shown, however the flanges of the embodiment of Fig. 11 have the same structure as the embodiment shown in Figs. 1-9, but have different orientation (see Figs. 10 and 11 of Sims) (para. 0117- 0118)]
Regarding claim 9, Sims anticipates the forceps of claim 7 and Sims in view of Freed teaches the forceps of claim 7, a second flange (450b) located at a proximal portion of the first jaw (450) (para. 0118), and wherein the second jaw (452) includes a third flange (452b) (para. 0118) located at a proximal portion of the second jaw (452) (para. 0118), the third flange (452b) including a chamfered edge (see Fig. 6 and Annotated Fig. 2A above of Sims) [note: as previously stated chamfered is interpreted as a rounded or slanted edge] configured to limit extension of the third flange (452b) laterally beyond the outer surface of the outer tube (460) when the second jaw (452) is in the closed position (see Fig. 2B which illustrates the first and second jaws and their corresponding flanges in the closed position wherein the rounded, chamfered edge of the flange does not extend beyond the outer surface of the outer tube.).
Alternative 103 Rejection: Sims in view of Freed
Regarding claim 9, Sims discloses all of the limitations set forth above in claim 7, including wherein the second jaw (452) (Figs. 2A and 2B of Sims) is pivotably connected to the outer tube (460) (Figs. 2A, 2B, and 6 of Sims) (para. 0097). Sims further discloses the second jaw (452) includes a third flange (452b) (see Fig. 10 of Sims) )located at a proximal portion of the second jaw (452) (para. 0118).

Freed teaches a biopsy forceps device (see Fig. 1) comprising a second jaw (lower portion (183) of jaws (182)) (Fig. 6) comprising a second flange (second tang portion (184) of the lower portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the second jaw (see Fig. 6), wherein the second flange includes a second chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the second flange laterally beyond the outer surface of the outer tube (para. 0018) for the purpose preventing the edges/corners of the flanges from catching onto a wall of the endoscope working channel upon entry or exit of the forceps (para. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flanges of the lower jaw [which includes the third flange] in Sims to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 10, Sims anticipates the forceps of claim 9 and Sims in view of Freed teaches the forceps of claim 9, wherein the second jaw (452) includes a fourth flange (452b) (see Fig. 11 of Sims) located at the proximal portion of the second jaw (452) (para. 0118), and wherein the first flange (450a) and the third flange (452b) are positioned laterally outward of the second flange (450b) and the fourth flange (452a) (see Annotated Fig. 11 of Sims above.
Regarding claim 13, Sims anticipates the forceps of claim 8 and Sims in view of Freed teaches the forceps of claim 8, wherein the first chamfered edge [i.e. interpreted as the rounded edge taught by Freed (Fig. 18A) or the rounded edge of the first flange 450a (annotated Figs. 6 and 11 of Sims above) located at the proximal end of the flange], wherein the chamfered cut of the edge extends the entire 

    PNG
    media_image1.png
    368
    325
    media_image1.png
    Greyscale

Annotated Figure of Sims for claim 13
Regarding claim 14, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first chamfered edge [interpreted as the rounded edge of the first flange (450a) (see Fig. 2A and 2B of Sims)] defines two edges [one edge is on the inner surface of the first flange (450a) adjacent the fourth flange (452a) (see Mod Fig. 6 [1] of Sims above), the other edge is on the outer surface of the first flange (450a) adjacent the first track (lateral cam slot)] extending substantially axially along the first flange (450a) when the jaws (450, 452) are in the closed position (see Annotated Fig. 2B of Sims above), the two edges located radially inward of the outer surface of the outer tube (460) (see Fig. 2B of Sims).
Regarding claim 15, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein the first chamfered edge [interpreted as the rounded edge of the first 
Regarding claim 16, Sims anticipates the forceps of claim 1 and Sims in view of Freed teaches the forceps of claim 1, wherein first chamfered edge [interpreted as the rounded edge of the first flange (450a) shown in Annotated Fig. 6 [1] of Sims above] is a bevel [previously defined as an angle formed when two surfaces meet that is not a right angle] (see Figs. 3A, 6, and 8 of Sims).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Mueller (US 20110184405) or, in the alternative, under 35 U.S.C. 103 as obvious over Sims et al. Mueller (US 20110184405)] in view of Freed (US 20040260337).
Regarding claim 1, Mueller discloses a forceps (10) (Fig. 1A) comprising:
a drive pin (180) (Fig. 5; para. 0046 and 0047):
an outer tube (12) (Figs. 1A, 5, and 6; para. 0037 and 0048) extending along a longitudinal axis (A-A extending through the forceps) (see Fig. 1A);
a first jaw (upper jaw member (110)) (Fig. 6) pivotably connected to the outer tube (12) (Fig. 6) (para. 0041 and 0048), the first jaw including a first flange (113) (Fig. 4B) located at a proximal portion of the first jaw (para. 0047), the first flange (113)  including first chamfered edge (see Fig. 4B) [chamfered broadest reasonable interpretation according to Merriam-Webster is defined as “a beveled edge” (see https://www.merriam-webster.com/dictionary/chamfer)  and bevel is further defined as “the angle that one surface or line makes with another when they are not at right angles” (see https://www.merriam-webster.com/dictionary/bevel) such as rounded or slanted edge] configured to limit extension of the first flange (113) laterally beyond an outer surface of the outer tube (12) when the first 
a second jaw (lower jaw member (120)) (Figs. 4A and 6) connected to the outer tube (12) (Fig. 6) (para. 0041 and 0048); and
an inner shaft (drive actuator or sleeve (17)) (Figs. 5 and 6) located within the outer tube (12) (Fig. 6) and extending along the longitudinal axis (A-A) (Fig. 7), the inner shaft (17) connected to the first flange (113) (Figs. 6 and 7), via the drive pin (180) (Fig. 5; para. 0047 and 0048) and, the inner shaft (17) translatable along the outer tube (12) to drive the drive pin (180) to drive the first flange (113) to move the first jaw (110) between open and closed positions (para. 0041, 0047-0048 and 0053).
Regarding claim 12, Mueller discloses wherein the inner shaft (17) comprises a pair of arms (17a,17b) (Fig. 5) extending from a distal portion of the inner shaft (17) (Fig. 6; para. 0047), the drive pin (180) directly securable to the pair of arms (Fig. 5; para. 0047), and the inner shaft (17) translatable with respect to the outer tube (12) to drive the drive pin (180) to move the first jaw (110) and the second jaw (120) between open and closed positions (para. 0041, 0047-0048 and 0053).
Alternative 103 Rejection: Mueller in view of Freed
Regarding claim 1, Mueller discloses a forceps (10) (Fig. 1A) comprising:
a drive pin (180) (Fig. 5; para. 0046 and 0047):
an outer tube (12) (Figs. 1A, 5, and 6; para. 0037 and 0048) extending along a longitudinal axis (A-A extending through the forceps) (see Fig. 1A);
a first jaw (upper jaw member (110)) (Fig. 6) pivotably connected to the outer tube (12) (Fig. 6) (para. 0041 and 0048), the first jaw including a first flange (113) (Fig. 4B) located at a proximal portion of the first jaw (para. 0047), 

an inner shaft (drive actuator or sleeve (17)) (Figs. 5 and 6) located within the outer tube (12) (Fig. 6) and extending along the longitudinal axis (A-A) (Fig. 7), the inner shaft (17) connected to the first flange (113) (Figs. 6 and 7), via the drive pin (180) (Fig. 5; para. 0047 and 0048) and, the inner shaft (17) translatable along the outer tube (12) to drive the drive pin (180) to drive the first flange (113) to move the first jaw (110) between open and closed positions (para. 0041, 0047-0048 and 0053).
However, Mueller does not explicitly disclose the first flange including a first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position.
Freed teaches a biopsy forceps device (see Fig. 1) comprising a first jaw (lower portion (183) of jaws (182)) (Fig. 6) comprising a first flange (first tang portion (184) of the lower portion (183) of jaws (182)) (Fig. 6) located at a proximal portion of the first jaw (see Fig. 6), wherein the first flange includes a first chamfered edge (see Fig. 6 and 18A) (para. 0064) configured to limit extension of the first flange laterally beyond the outer surface of the outer tube when the first jaw is in the closed position (para. 0018) for the purpose preventing the edges/corners of the flanges from catching onto a wall of the endoscope working channel upon entry or exit of the forceps (para. 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first flange in Mueller to include the chamfered edge of Freed in order to minimize the effects associated with sharp edges and to have less interference with the channel of the endoscope thereby creating a low profile for insertion (para. 0018 and para. 0063-0064 of Freed).
Regarding claim 12, Mueller anticipates the forceps of claim 1 and Mueller in view of Freed teaches the forceps of claim 1, wherein the inner shaft (17) comprises a pair of arms (17a,17b) (Fig. 5 of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771